DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending in the application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Specifically, the references of para. 0041 in the instant specification. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 7 is objected to because of the following informalities: 
the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. nuclear factor erythroid 2-related factor (NRF2))


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting senescence, i.e. reducing beta-galatosidase, a marker for senescence, in fibroblast cells when contacted with cord blood plasma and pterostilbene in vitro, the specification does not reasonably provide enablement for inhibiting senescence in any other cell than fibroblast, any organ, or any organism in vitro or in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 1 recites a method of inhibiting senescence comprising: contacting by any means an entity selected from the group consisting of: any cell, any organ, and any organism, with a combination comprising  i) cord blood plasma, cord blood plasma concentrate, or cord blood plasma exosomes, and ii) composition containing pterostilbene or an analogue thereof; in an amount sufficient to inhibit senescence in said cell, organ or organism.
The scope of the claimed invention is extremely broad. The scope of “senescence” in the invention itself is broad as inhibiting senescence would encompass not only inhibiting cell death itself in vitro but also inhibiting aging of living organisms, e.g. human, by in vivo treatment
The scope of “contacting” in the invention is additionally broad as it would encompass in vivo as well as in vitro contacting which comprises different routes of administration. The specification only discloses examples for contacting fibroblasts in vitro via cell culture. Furthermore, the instant specification does not provide disclosure of the types of cells, organs, or organisms wherein the senescence occurs. 
The one working example provided is directed towards an in vitro cell culture of fibroblast cells with cord blood plasma and pterostilbene. This example shows the combination of pterostilbene and cord blood plasma would reduce the effect of H2O2 by measuring cellular senescence marker beta galactosidase. 
While beta galactosidase is an indicator of cellular senescence, Mera-Rodriguez (2021. Front. Cell Dev. Biol. 9:623175) shows that measuring beta galactosidase is not a reliable technique for in vivo and human aging as the marker occurs in cells with high lysosomal activity such as macrophages and not only during the senescence cells (Abstract, p. 9).
Without any other guidance or disclosure, it is highly unpredictable that the treatment of  cells, organs or organisms with cord blood and pterostilbene would result in inhibiting anti-aging in vivo as these experimentations would not necessarily extrapolate into in vivo based on the prior art. 
Therefore undue experimentation would be involved for one of skill in the art when attempting to use the invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a method of inhibiting senescence comprising: contacting by any means an entity selected from the group consisting of: any cell, any organ, and any organism, with a combination comprising  i) cord blood plasma, cord blood plasma concentrate, or cord blood plasma exosomes, and ii) composition containing pterostilbene or an analogue thereof; in an amount sufficient to inhibit senescence in said cell, organ or organism.
“Analogues thereof”
The instant specification only provides pterostilbene as the compound utilized and no other analogues.
Applicant generically claims a method employing any “analogues thereof” of pterostilbene however the specification does not contain an adequate description for the entire scope of this limitation and thus the claims.  
“Organs, Cells, Organisms”
Claim 1 lacks written description as there is no description as to what organs or organisms are being contacted with the composition and wherein the senescence is occurring. Applicant only discloses contacting pterostilbene and cord blood plasma in vitro with fibroblasts.
Applicant generally claims a method employing any organ, any cell or any organism to be contacted with pterostilbene and cord blood plasma in order to produce the inhibitory senescence effect, however the specification does not provide adequate written description for the entire scope of this limitation and thus the claims.
“Contacting”
Claim 1 lacks adequate written description as it does not . The current scope would encompass both in vivo and in vitro contacting via any number of administration routes. However, the specification only shows examples of contacting with fibroblasts in a cell culture in vitro. 
Applicant generally claims a method employing any route of contacting, in vitro or in vivo, encompassing any route of administration in order to produce the inhibitory senescence effect, however the specification does not provide adequate written description for the entire scope of this limitations and thus the claims.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Additionally, claim 8 lacks adequate written description as it recites that the composition is “adjusted to physiological conditions.” The specification does not provide a definition or description as to what physiological conditions are, nor does it provide a means or example for this adjustment as the only example is directed towards an in vitro cell culture wherein there are no in vivo physiological conditions to be adjusted to.
Therefore the claims lack adequate written description.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 recites the limitation "the recipient.” Claim 1 on which these claims depend does not recite the term “recipient.” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “adjusted to physiological conditions.” The scope of this limitation is unclear as there is no teaching in the specification for what the physiological conditions pertain to. 
Therefore the metes and bounds of the invention are rendered indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6,  and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Castellano (2017. Nature 544, 488–492) in view of  Li et al. (2017. BioFactors 44(1): 69-82) as evidenced by Encyclopedia Britannica (2020. Encyclopedia Britannica “Plasma”)
Regarding claims 1 and 6, Castellano teaches that human cord blood plasma (CPB) injections revitalizes (i.e. inhibits senescence) hippocampal function in aged mice and improves neuronal function (Abstract, Figure 4).
Li et al. teaches that the administration of pterostilbene modulates cell senescence and has a beneficial effect on anti-aging (Abstract). Pterostilbene has been shown in senescence accelerated mouse-prone 8 models of sporadic and age related Alzheimer’s disease as an efficient modulator of cognition and cellular stress (p. 76).
	It would have been obvious to one of ordinary skill in the art to contact cells and administer to organisms with pterostilbene as taught by Li et al. with the human umbilical cord blood plasma as taught by Castellano et al. with a reasonable expectation of success. An artisan would be motivated to utilize both the UCBP and pterostilbene as they are both known methods for the same purpose of anti-aging. 
	Regarding claim 2, as evidenced by Encyclopedia Britannica, cord blood plasma inherently is the non-cellular fraction of whole blood (2nd paragraph).
Regarding claims 4 and 5, Castellano teaches that the CBP is xenogeneic as it is from humans injected into the mice were utilized in order to battle the effects of anti-aging and Castellano additionally also isolates mouse plasma though it is not injected but is cultured (Abstract, Methods, “Human and mouse plasma collection”; Figure 1) and therefore it would be obvious to one of ordinary skill in the art to additionally inject allogenic cord blood plasma isolated from mice and injected into mice as both mice and humans are known equivalent sources of cord blood plasma for the same purpose.
Regarding claim 8, Castellano et al. teaches that the  human cord blood plasma is centrifuged before being administered to the mice (p. 489, Methods, “Human and mouse plasma collection”).  This is interpreted as being utilized as a concentrated solution as there are no components aside from the CBP as they have been removed by centrifugation and no other solutions are added to the CBP. Additionally, regarding the limitation of being adjusted to physiological conditions, Castellano et al. injects mice using doses of 25–100 µg/kg (3rd paragraph). Because the plasma injection is dependent on the weight of the individual mouse, the concentrated plasma dose is interpreted as being adjusted to physiological conditions (i.e. weight).
Therefore the invention would have been obvious to one of ordinary skill in the art. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Castellano et al. (supra) in view of Li et al. (supra) as applied to claims 1-2, 4-6 and 8 above, and in further view of Cohn et al. (2015. Current Opinion in Hematology 22 (6): p 527-532) 
As discussed above, the combination of Castellano et al. and Li teach contacting cells with pterostilbene and CBP in order to promote anti-aging.
Regarding claim 3, these references do not teach that the cord blood plasma is autologous.
	Cohn et al. teaches that autologous platelet rich plasma injections are easy to isolate and apply and have an excellent safety profile (p. 527). 
It would be obvious to one of ordinary skill in the art to administer autologous cord blood plasma as taught by Cohn et al. in the method of Li et al. and Castellano et al. with a reasonable expectation of success. Doing so would be substituting known sources of cord blood plasma for the same purpose of cord blood plasma injections. Additionally, as taught by Cohn et al., autologous platelet rich plasma injections are safe and easy to isolate (p. 527).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Castellano et al. (supra) in view of Li et al. (supra) as applied to claims 1-2, 4-6 and 8 above, and in further view of Bellezza et al. (2018. BBA - Molecular Cell Research 1865: 721–733)
As discussed above, the combination of Castellano et al. and Li teach contacting cells with pterostilbene and CBP in order to promote anti-aging.
Regarding claim 7, these references do not teach administering pterostilbene at an amount to induce Nrf2 activation. However as evidenced by Li et al., pterostilbene inherently activates the NrF2 signaling pathway. (p.76, 78).
Bellezza et al. teaches that the Nrf2 signaling pathway activation leads to redox homeostasis and provides a cellular defense (p. 724, 1st column; p. 725, 1st column) . Nrf2 signaling inhibition promotes stress induced premature senescence (p. 726, 2nd column).
It would be obvious to one of ordinary skill in the art to administer pterostilbene at an amount that induces Nrf2 activation as taught by Bellezza et al. in the method of Li et al. and Castellano et al. with a reasonable expectation of success. An artisan would be motivated to activate Nrf2 as it leads to redox homeostasis and provides a cellular defense (p. 724, 1st column; p. 725, 1st column).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Castellano et al. (supra) in view of Li et al. (supra) as applied to claims 1-2, 4-6 and 8 above, and in further view  Jia (FASEB J. 2018: 4534-4543) and Lähteenvuo (Circ Res. 2012;110:1252-1263) as evidenced by UPenn (WO2017/066390) and Osada-Oka (Hypertension Research (2017) 40, 353–360)
As discussed above, the combination of Castellano et al. and Li teach contacting cells with pterostilbene and CBP in order to reduce cell death and promote anti-aging. However these references do not teach administering exosomes from CBP which express CD8 or CD68.
As evidenced by UPenn, T-cell-derived exosomes inherently express cluster of differentiation (CD) proteins CD3, CD4, and/or CD8, which allow for T-cell-specific characterization of exosomes and are found in various bodily fluids such as human plasma (p. 25, line 4-6; p.). Additionally, as evidenced by Osada-Oka, macrophage derived exosomes found in blood serum (i.e. plasma) inherently express CD68. Therefore it would be obvious that exosomes obtained from umbilical cord blood plasma would express CD68 and CD8.
Jia teaches that microRNA‐containing exosomes derived from maternal and umbilical cord serum promote human umbilical vein endothelial cell proliferation, migration, and tube formation in vitro (Abstract, Figure 3). Jia teaches that exosomes provide multiple functions in angiogenesis during gestation (p. 4537, 4539).
It would be obvious to one of ordinary skill in the art to administer CBP exosomes expressing CD8 or CD68 as taught by Jia, UPenn, and Osada-Oka in place of the CBP of the anti-senescence method made obvious by Castellano et al. and Li with a reasonable expectation of success. An artisan would be motivated to utilize CBP derived exosomes in an anti-aging method as they promote angiogenesis (Jia, p. 4539). As reduced angiogenesis is a factor of aging (Lahteenvuo, p. 1254), an artisan would be motivated to promote it in anti-aging by CBP derived exosomes. 
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632